DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  in line 6, “a image” should be changed to –an-image--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP63-313292 (hereinafter JP292).
Re Claim 1.
JP497 discloses a document handling and transportation system for use in a casino counting room environment, comprising: a key (37; Fig. 10); and a mechanical arm (34) coupled to the key (37) and operable to: insert the key into a keyhole (2c) in a lid of a cash box (2,100); rotate the key to unlock the lid of the cash box (page 6 of the cited translation, para 3); manipulate the key to open the lid of the cash box (page 6, para 4), thereby enabling removal of a set of documents from the cash box (page 6, para 4); manipulate the key to close the lid of the cash box (page 7, para 2; rotate the key to lock the lid of the cash box; and remove the key from the keyhole. It would have been obvious to one of ordinary skill in the art to provide a key and mechanical arm as taught by JP292 and further, that that while the locking operation and removable of the key from the keyhole is not specified by JP292, these method steps are capable of being performed by the cited structure of JP292.
Re Claim 4.
JP292 discloses the system of claim 1, wherein the key (pages 6-7of the cited translation) is operable to contact the lid of the cash box upon rotation of the key to unlock the lid of the cash box.
Re Claim 5. 
JP292 discloses the system of claim 1, wherein the key is operable to disengage from the lid of the cash box upon rotation of the key to lock the lid of the cash box (pages 6-7of the cited translation).
Re Claim 6.
JP292 discloses the system of claim 1, wherein the mechanical arm (34) includes a controller safe unlocking device 33) that controls operation of the mechanical arm (34).

Claim(s) 2, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP292 in view of CN107825450 (hereinafter CN450).
Re Claim 2.
JP497 discloses the system of claim 1, but fails to teach wherein the mechanical arm is operable to manipulate the key to open the lid of the cash box by moving the key in an upwards arc. However, CN450 discloses a “multi-freedom mechanical arm 9” including a finger “key” portion (41) at the end which engages the keyhole (101) on a door lock. 
It would have been obvious to one of ordinary skill in the art to provide a multi-freedom arm and key as taught by CN450 on the key arm of JP292, in order to adjust the angle of the key when aligning with the keyhole as desired.
Re Claim 3. 
JP497 as modified by CN450 discloses the system of claim 1, wherein the mechanical arm is operable to manipulate the key to open the lid of the cash box by moving the key in a downwards arc.
Re Claim 7. 
JP497 as modified by CN450 discloses the system of claim 1, wherein the mechanical arm is operable to correct an angle of rotation of the key before inserting the key into the keyhole in the lid of the cash box. 
It would have been obvious to one of ordinary skill in the art to provide a multi-freedom arm and key as taught by CN450 on the key arm of JP292, in order to adjust the angle of the key when aligning with the keyhole as desired.

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP292 in view of WO2018/087546 (hereinafter WO546)
Re Claim 8.
As discussed above, JP292 discloses a document handling and transportation system for use in a casino counting room environment, comprising: a key (37); and a mechanical arm (34) coupled to the key that is operable to: move the key to engage a keyhole in a lid of a cash box located, the mechanical arm moving the key at least partially based on a image captured by at least one image sensor; move the key to unlock the lid of the cash box; and manipulate the key to open the lid of the cash box, thereby enabling removal of a set of documents in the cash box.
The prior art fails to teach the mechanical arm moving the key at least partially based on a image captured by at least one image sensor.
However, WO546 discloses an image capturing subsystem and controller for utilizing images in conjunction with a robotic mechanical arm.
It would have been obvious to one of ordinary skill in the art to control the mechanical arm and key of JP292 by providing an image control system as taught by WO546 in order to facilitate usage of the key with the desired key lock.
Re Claim 9. 
As discussed above, JP292 as modified by WO546 discloses the system of claim 8, wherein, after the set of documents is removed from the cash box, the mechanical arm is further operable to: manipulate the key to close the lid the cash box; move the key to lock the lid of the cash box; and disengage the key from the keyhole in the lid of the cash box.
It would have been obvious to one of ordinary skill in the art provided with a key and mechanical arm as taught by JP292 that while the locking operation and removable of the key from the keyhole is not specified by JP497, these method steps are capable of being performed by the cited structure of JP497.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP292 in view of WO546 as applied to claims 8, 9 above, and further in view of CN107825450 (hereinafter CN450).
Re Claim 11. 
JP292 as modified by WO546 discloses the system of claim 8, but fails to teach wherein the mechanical arm is operable to move the key with six degrees of freedom.
However, CN450 discloses a “multi-freedom mechanical arm 9” including a finger “key” portion (41) at the end which engages the keyhole (101) on a door lock. 
It would have been obvious to one of ordinary skill in the art to provide a multi-freedom arm and key as taught by CN450 on the key arm of JP292, in order to adjust the angle of the key when aligning with the keyhole as desired.
Re Claim 12. 
As discussed above, JP292 as modified by WO546 and CN450 discloses the system of claim 8, wherein the mechanical arm is operable to control at least one of: a position of the key; an angle of the key; or a posture of the key.
Re Claim 13.
As discussed above, JP292 as modified by WO546 and CN450 discloses the system of claim 8, wherein the image sensor is coupled to the mechanical arm.
It would have been obvious to one of ordinary skill in the art to provide the image sensor on any desired structure including the arm as an obvious matter of design choice affording the desired result.
Re Claim 14. 
As discussed above, JP292 as modified by WO546 and CN450 discloses the system of claim 8, wherein the mechanical arm adjusts an angle of rotation of the key using the image captured by the image sensor prior to engaging the keyhole in the lid of the cash box.
It would have been obvious to one of ordinary skill in the art to provide a multi-freedom arm and key as taught by CN450 on the key arm of JP292, in order to adjust the angle of the key when aligning with the keyhole as desired.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The prior art of record fails to teach as in claim 15, A document handling and transportation system for use in a casino counting room environment, comprising: multiple keys; and a mechanical arm that is operable to: select a key, from the multiple keys, corresponding to a keyhole in a lid of a cash box, the selection of the key based at least partially on an image of the cash box captured by at least one image sensor; use the key to unlock the lid of the cash box; and move the key to open the lid of the cash box to enable access for removal of a set of documents in the cash box.
It is noted that the prior art of record fails to teach providing multiple keys for selection by the mechanical arm based on data provided by the image sensor as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675